
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2



Form of
Change of Control Employment Agreements


--------------------------------------------------------------------------------


CHANGE OF CONTROL EMPLOYMENT AGREEMENT


        AGREEMENT by and between Providian Financial Corporation (the
"Corporation"), a Delaware corporation, and «Fname» «Mid» «Lname» (the
"Executive"), dated as of the 27th day of January, 2004.

        The Board of Directors of the Corporation (the "Board") has determined
that it is in the best interests of the Corporation and its shareholders to
assure that the Corporation, will have the continued dedication of the
Executive, notwithstanding the possibility, threat or occurrence of a Change in
Control (as defined below) of the Corporation. The Board believes it is
imperative to diminish the inevitable distraction of the Executive by virtue of
the personal uncertainties and risks created by a pending or threatened Change
in Control and to encourage the Executive's full attention and dedication to the
Corporation currently and in the event of any threatened or pending Change in
Control, and to provide the Executive with compensation and benefits
arrangements upon a Change in Control which ensure that the compensation and
benefits expectations of the Executive will be satisfied and which are
competitive with those of other corporations. Therefore, in order to accomplish
these objectives, the Board has authorized the Corporation to enter into, and to
cause the Corporation to enter into, this Agreement.

        IT IS, THEREFORE, AGREED:

        1.    Certain Definitions.    (a) The "Effective Date" shall be the
first date during the "Change in Control Period" (as defined in Section 1(b)) on
which a Change in Control (as defined in Section 2) occurs. Anything in this
Agreement to the contrary notwithstanding, if a Change in Control occurs and if
the Executive's employment with the Corporation and the affiliated companies is
terminated or the Executive ceases to be an officer of the Corporation and the
affiliated companies prior to the date on which a Change in Control occurs, and
if it is reasonably demonstrated by the Executive that such termination of
employment or cessation of status as an officer (i) was at the request of a
third party who has taken steps reasonably calculated to effect the Change in
Control or (ii) otherwise arose in connection with the Change in Control, then
for all purposes of this Agreement the "Effective Date" shall mean the date
immediately prior to the date of such termination of employment or cessation of
status as an officer. As used in this Agreement, the term "affiliated companies"
includes any company controlling, controlled by or under common control with the
Corporation.

(b)The "Change in Control Period" shall mean the period commencing on the date
hereof and ending on the second anniversary of such date; provided, however,
that commencing on the date one year after the date hereof, and on each annual
anniversary of such date (the date one year after the date hereof and each
annual anniversary of such date, is hereinafter referred to as the "Renewal
Date"), the Change in Control Period shall be automatically extended so as to
terminate two years from such Renewal Date, unless at least 60 days prior to the
Renewal Date the Corporation shall give notice to the Executive that the Change
in Control Period shall not be so extended.

        2.    Change in Control.    For the purpose of this Agreement, a "Change
in Control" shall mean:

(a)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock of the Corporation (the
"Outstanding Company Common Stock") or (ii) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the "Outstanding Company Voting Securities");
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Corporation, (ii) any acquisition by the Corporation,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any corporation controlled by the
Corporation

--------------------------------------------------------------------------------

or (iv) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of subsection (c) of this Section 2;
or

(b)Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Corporation's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation or the
acquisition of assets of another corporation (a "Business Combination"), in each
case, unless, following such Business Combination, (i) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Corporation or all or substantially all of the Corporation's assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (ii) no Person (excluding any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 20% or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(d)Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.


        3.    Employment Period.    The Corporation hereby agrees to continue
the Executive in its employ for the period commencing on the Effective Date and
ending on the earlier to occur of (i) the third anniversary of such date or
(ii) unless the Executive elects to continue employment beyond the Executive's
Normal Retirement Age (as defined in the Corporation's 401 (k) Plan, as amended
from time to time), the first day of the month coinciding with or next following
the Executive's Normal Retirement Age (the "Employment Period").

        4.    Terms of Employment.    (a) Position of Duties.    (i) During the
Employment Period, (A) the Executive's position (including status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with the most significant of
those held, exercised and assigned at any time during the 90-day period
immediately preceding the Effective Date and (B) unless Executive otherwise
agrees, the Executive's services shall be performed at the

2

--------------------------------------------------------------------------------


location where the Executive was employed immediately preceding the Effective
Date or at any office or location less than forty-five (45) miles from such
location.

(ii)During the Employment Period, and excluding periods of paid time off (as
defined in the Corporation's benefit plans) to which the Executive is entitled,
the Executive agrees to devote reasonable attention and time during normal
business hours to the business and affairs of the Corporation and, to the extent
necessary to discharge the responsibilities assigned to the Executive hereunder,
to use reasonable efforts to perform faithfully and efficiently such
responsibilities. The Executive may (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive's responsibilities. It is expressly understood and agreed that to the
extent that any such activities have been conducted by the Executive prior to
the Effective Date, such prior conduct of activities, and any subsequent conduct
of activities similar in nature and scope shall not thereafter be deemed to
interfere with the performance of the Executive's responsibilities to the
Corporation.

(b)Compensation.    (i) Base Salary.    During the Employment Period, the
Executive shall receive an annual base salary ("Annual Base Salary") at an
annual rate at least equal to 12 times the highest monthly base salary paid or
payable to the Executive, including any base salary that has been earned but
deferred, by the Corporation, together with any of its affiliated companies,
during the twelve-month period immediately preceding the month in which the
Effective Date occurs. The Annual Base Salary shall be paid at such intervals as
the Corporation generally pays executive salaries. During the Employment Period,
the Annual Base Salary shall be reviewed at least annually and shall be
increased at any time and from time to time as shall be substantially consistent
with increases in base salary awarded in the ordinary course of business to
other peer executives of the Corporation and its affiliates. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. Annual Base Salary shall not be reduced
after any such increase and the term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as so increased.

        (ii)    Annual Bonus.    In addition to Annual Base Salary, the
Executive shall be awarded, for each fiscal year during the Employment Period,
an annual bonus under the Corporation Management Incentive Plan (or any
successor thereto) in cash at least equal to the highest bonus paid or payable,
including by reason of any deferral, to the Executive by the Corporation and its
affiliated companies (whether in cash, stock or other property, whether such
stock or property is granted under the Corporation Management Incentive Plan (or
any successor thereto) or another plan including the Corporation Stock Incentive
Plan (or any successor thereto)) in respect of the three fiscal years during
which the Executive has been employed by the Corporation or its affiliated
companies immediately preceding the fiscal year in which the Effective Date
occurs or such lesser number of years that the Executive has been employed by
the Corporation and its affiliated companies (it being understood that such
annual bonus shall not include any one-time stock or cash bonuses granted
outside the annual bonus program) (the "Annual Bonus"); provided, that for any
fiscal year during such three-year or shorter period immediately preceding the
fiscal year in which the Effective Date occurs consisting of less than 12 full
months or with respect to which the Executive has been employed by the
Corporation or its affiliated companies for less than 12 full months and for
which the Executive shall have been eligible to receive an annual bonus, the
annual bonus for such year for purposes of determining the Executive's Annual
Bonus shall be the greater of (i) the Executive's target annual bonus for such
year or (ii) the actual annual bonus paid or payable, including by reason of any
deferral, to the Executive by the Corporation and its affiliated companies
(whether in cash, stock or other property, whether such stock or property is

3

--------------------------------------------------------------------------------

granted under the Corporation Management Incentive Plan (or any successor
thereto) or another plan including the Corporation Stock Incentive Plan (or any
successor thereto)) in respect of such fiscal year, provided, further, that if
the Executive has not been eligible to earn such a bonus for any period prior to
the Effective Date, the "Annual Bonus" shall mean the Executive's target annual
bonus for the year in which the Effective Date occurs. Each such Annual Bonus
shall be paid no later than 90 days following the fiscal year for which the
Annual Bonus is awarded, unless the Executive shall otherwise elect to defer the
receipt of such Annual Bonus.

        (iii)    Incentive, Savings and Retirement Plans.    During the
Employment Period, the Executive shall be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs
applicable generally to other peer executives of the Corporation and its
affiliated companies, but in no event shall such plans, practices, policies and
programs provide the Executive with incentive opportunities (measured with
respect to both regular and special incentive opportunities, to the extent, if
any, that such distinction is applicable), savings opportunities and retirement
benefit opportunities, in each case, less favorable, in the aggregate, than the
most favorable of those provided by the Corporation and its affiliated companies
for the Executive under such plans, practices, policies and programs as in
effect at any time during the 90-day period immediately preceding the Effective
Date or if more favorable to the Executive, those provided generally at any time
after the Effective Date to other peer executives of the Corporation and its
affiliated companies. Without limiting the foregoing, the annual retirement
contribution payable on behalf of the Executive during the Employment Period, as
a percentage of the Executive's total compensation, shall not in any event be
less than the average annual retirement contribution, as a percentage of total
compensation, paid on behalf of the Executive by the Corporation and its
affiliated companies during the three years immediately preceding the Effective
Date.

        (iv)    Welfare Benefit Plans.    During the Employment Period, the
Executive and/or the Executive's family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Corporation and its affiliated
companies (including, without limitation, medical, prescription, dental, vision,
disability, employee life, dependent life, and accidental death) to the extent
applicable generally to other peer executives of the Corporation and its
affiliated companies, but in no event shall such plans, practices, policies and
programs provide the Executive with benefits which are less favorable, in the
aggregate, than the most favorable of such plans, practices, policies and
programs in effect for the Executive at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
those provided generally at any time after the Effective Date to other peer
executives of the Corporation and its affiliated companies.

        (v)    Expenses.    During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the policies and procedures of the Corporation
and its affiliated companies in effect at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect at any time thereafter with respect to other peer executives of the
Corporation and its affiliated companies.

        (vi)    Fringe Benefits.    During the Employment Period, the Executive
shall be entitled to fringe benefits in accordance with the most favorable
plans, practices, programs and policies of the Corporation and its affiliated
companies in effect at any time during the 90-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect at any
time thereafter with respect to other peer executives of the Corporation and its
affiliated companies.

        (vii)    Office and Support Staff.    During the Employment Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to

4

--------------------------------------------------------------------------------




administrative and other assistance, at least equal to the most favorable of the
foregoing provided to the Executive at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect at any time thereafter with respect to other peer executives of the
Corporation and its affiliated companies.

        (viii)    Paid Time Off.    During the Employment Period, the Executive
shall be entitled to paid time off in accordance with the most favorable plans,
policies, programs and practices of the Corporation and its affiliated companies
as in effect at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Corporation and
its affiliated companies.

        5.    Termination.    (a) Death or Disability.    This Agreement shall
terminate automatically upon the Executive's death. If the Corporation
determines in good faith that the Disability of the Executive has occurred
during the Employment Period (pursuant to the definition of "Disability" set
forth below), it may give the Executive written notice in accordance with
Section 12(b) of this Agreement of its intention to terminate the Executive's
employment. In such event, the Executive's employment with the Corporation and
its affiliated companies shall terminate effective on the 30th day after receipt
of such notice (the "Disability Effective Date"), provided that, within 30 days
after such receipt, the Executive shall fail to return to full-time performance
of the Executive's duties. For purposes of this Agreement, "Disability" means
the absence of the Executive from the Executive's duties within the Corporation
and its affiliated companies for 180 consecutive business days as a result of
the incapacity due to physical or mental illness which, after the expiration of
such 180 business days, is determined to be total and permanent by a physician
selected by the Corporation or its insurers and acceptable to the Executive or
the Executive's legal representative (such agreement to acceptability not to be
withheld unreasonably).

        (b)    Cause.    The Corporation may terminate the Executive's
employment for "Cause." For purposes of this Agreement, "Cause" means (i) a
willful and continuing failure to perform substantially the Executive's
obligations under Section 4(a) of this Agreement (other than as a result of the
Executive's death or Disability); or (ii) conduct undertaken by the Executive
which is demonstrably willful and deliberate on the Executive's part and which
is intended to result in (x) substantial personal enrichment of the Executive at
the expense of the Corporation or its affiliated companies and (y) substantial
injury to the Corporation or its affiliated companies; or (iii) commission by
the Executive of a felony involving the Corporation or its affiliated companies.

        A termination for Cause within the meaning of clause (i) or (ii) shall
not take effect unless:

        A. the Board shall have delivered a written notice to the Executive
within 30 days of its having knowledge of one of the circumstances constituting
cause within the meaning of clause (i) or (ii), stating which one of those
circumstances has occurred;

        B. within 30 days of such notice, the Executive is permitted to respond
and defend himself (along with counsel) before the Board;

        C. within 15 days of the date on which the Executive is given the
opportunity to respond and defend himself before the Board, the Executive has
not remedied such circumstance; and

        D. if the Executive has not remedied such circumstance as provided in
subclause (C) above, the Board notifies the Executive in writing that it is
terminating his employment for Cause.

        (c)    Good Reason.    The Executive's employment may be terminated
during the Employment Period by the Executive for Good Reason. For purposes of
this Agreement, "Good Reason" means:

(i)(A) the assignment to the Executive of any duties inconsistent in any respect
with the Executive's position (including status, offices, titles and reporting
requirements), authority,

5

--------------------------------------------------------------------------------

duties or responsibilities as contemplated by Section 4(a) of this Agreement or
(B) any other action by the Corporation or its affiliated companies which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
occurring in bad faith which is remedied by the Corporation or its affiliated
companies promptly after receipt of notice thereof given by the Executive;

(ii)any failure by the Corporation to comply with any of the provisions of
Section 4(b) of this Agreement, excluding for this purpose an isolated,
insubstantial and inadvertent failure not occurring in bad faith which is
remedied by the Corporation promptly after receipt of notice thereof given by
the Executive;

(iii)unless the Executive otherwise agrees, the Corporation's requiring the
Executive to be based at any office or location other than that at which the
Executive is based at the Effective Date or within forty-five (45) miles of such
location, except for travel reasonably required in the performance of the
Executive's responsibilities;

(iv)any purported termination by the Corporation of the Executive's employment
otherwise than as permitted by this Agreement;

(v)any failure by the Corporation to comply with and satisfy Section 11(c) of
this Agreement provided that such successor has received at least ten days prior
written notice from the Corporation or the Executive of the requirements of
Section 11(c) of this Agreement.

        For purposes of this Section 5(c), any good faith determination of "Good
Reason" made by the Executive shall be conclusive. Anything in this Agreement to
the contrary notwithstanding, a termination by the Executive for any reason
pursuant to a Notice of Termination given during the 30-day period immediately
following the first anniversary of the Effective Date shall be deemed to be a
termination for Good Reason for all purposes of this Agreement.

        (d)    Notice of Termination.    Any termination by the Corporation for
Cause or by the Executive for Good Reason shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 12(b) of
this Agreement. For purposes of this Agreement, a "Notice of Termination" means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive's employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than
15 days after the giving of such notice). The failure by the Executive or the
Corporation to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Executive or the Corporation hereunder or preclude the Executive or the
Corporation from asserting such fact or circumstance in enforcing the
Executive's or the Corporation's rights hereunder.

        (e)    Date of Termination.    "Date of Termination" means (i) if the
Executive's employment is terminated by the Corporation for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, (ii) if the Executive's
employment is terminated by the Corporation other than for Cause or Disability,
the Date of Termination shall be the date on which the Corporation notifies the
Executive of such termination and (iii) if the Executive's employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.

        6.    Obligations of the Corporation upon Termination.    (a) Good
Reason; Other Than for Cause, Death or Disability. If, during the Employment
Period, the Corporation and the affiliated companies

6

--------------------------------------------------------------------------------

shall terminate the Executive's employment other than for Cause or Disability or
the Executive shall terminate employment for Good Reason:

(i)the Corporation shall pay to the Executive in a lump sum in cash within
30 days after the Date of Termination the aggregate of the following amounts:

        A. the sum of (1) the Executive's Annual Base Salary through the Date of
Termination, (2) the product of (x) the Annual Bonus and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365, and (3) any
compensation previously deferred by the Executive under non-qualified plans
(together with any accrued interest or earnings thereon) and the value of any
unused paid time off, in each case to the extent not theretofore paid (the sum
of the amounts described in clauses (1), (2) and (3) shall be hereinafter
referred to as the "Accrued Obligations"); and

        B. the amount equal to the product of (1) three and (2) the sum of
(x) the Executive's Annual Base Salary, and (y) the Executive's Annual Base
Salary multiplied by the Bonus Percentage. For purposes of this
Section 6(a)(i)(B), "Bonus Percentage" shall mean the highest percentage
obtained by dividing (1) the annual bonus paid or payable, including by reason
of any deferral, whether or not payable under the Corporation Management
Incentive Plan (or any successor thereto) to the Executive by the Corporation
and its affiliated companies (whether in cash, stock or other property, whether
such stock or property is granted under the Corporation Management Incentive
Plan (or any successor thereto) or another plan including the Corporation Stock
Incentive Plan (or any successor thereto)) in respect of each of the three
fiscal years during which the Executive has been employed by the Corporation or
its affiliated companies immediately preceding the fiscal year in which the
Effective Date occurs or such lesser number of years that the Executive has been
employed by the Corporation and its affiliated companies (it being understood
that such annual bonus shall not include any one-time stock or cash bonuses
granted outside the annual bonus program); provided, that for any fiscal year
during such three-year or shorter period immediately preceding the fiscal year
in which the Effective Date occurs consisting of less than 12 full months or
with respect to which the Executive has been employed by the Corporation or its
affiliated companies for less than 12 full months and for which the Executive
shall have been eligible to receive an annual bonus, the annual bonus for such
year shall be the greater of (A) the Executive's target annual bonus for such
year or (B) the actual annual bonus paid or payable, including by reason of any
deferral, to the Executive by the Corporation and its affiliated companies
(whether in cash, stock or other property, whether such stock or property is
granted under the Corporation Management Incentive Plan (or any successor
thereto) or another plan including the Corporation Stock Incentive Plan (or any
successor thereto)) in respect of such fiscal year, provided, further, that if
the Executive has not been eligible to earn such a bonus for any period prior to
the Effective Date, the annual bonus for purposes of this clause (1) shall mean
the Executive's target annual bonus for the year in which the Effective Date
occurs, by (2) the base salary paid or payable to the Executive by the
Corporation and its affiliated companies for each such year, annualized for any
fiscal year consisting of less than twelve full months or with respect to which
the Executive has been employed by the Corporation or its affiliated companies
for less than twelve full months. The amount described in the first sentence of
this clause B shall be paid in lieu of, and the Executive hereby waives the
right to receive, any other amount of severance relating to salary or bonus
continuation to be received by the Executive upon termination of employment of
the Executive under any severance plan, policy or arrangement of the Corporation
or its affiliated companies (it being understood that this payment shall not be
in lieu of, and the Executive shall not hereby waive, any stay or retention
awards or bonuses to which the Executive may be entitled pursuant to the terms
of such stay or retention awards or bonuses); and

        C. a separate lump-sum payment equal to the product of (1) three and
(2) the sum of (x) the Executive's Annual Base Salary and (y) the Executive's
Annual Base Salary multiplied by the Bonus Percentage and (3) the Retirement
Contribution Percentage (which, for purposes of this

7

--------------------------------------------------------------------------------


Section 6(a)(i)(C) shall equal the highest percentage of retirement
contributions as a percentage of total compensation for all eligible employees
of the Corporation and its affiliated companies for any year beginning with the
third full year prior to the Effective Date); and

        D. to the extent not already paid under section 6(a)(i)A above, an
amount equal to the unvested portion of the qualified and non-qualified
retirement contribution account in addition to any vested amounts due under the
retirement plans of the Corporation and its affiliated companies; and

(ii)for three years after the Date of Termination, or such longer period as any
plan, program, practice or policy may provide, the Corporation shall continue
benefits to the Executive and/or the Executive's family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 4(b)(iv) of this Agreement if the
Executive's employment had not been terminated in accordance with the most
favorable plans, practices, programs or policies of the Corporation and its
affiliated companies applicable generally to other peer executives and their
families during the 90-day period immediately preceding the Effective Date or,
if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Corporation and its
affiliated companies and their families, provided, however, that if the
Executive becomes re-employed with another employer and is eligible to receive
medical or other welfare benefits under another employer provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility; and

(iii)to the extent not theretofore paid or provided, the Corporation shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive pursuant to
this Agreement under any plan, program, policy or practice or contract or
agreement of the Corporation and its affiliated companies (such other amounts
and benefits shall be hereinafter referred to as the "Other Benefits"), but
excluding solely purposes of this Section 6(a)(iii) amounts waived by the
Executive pursuant to the provisions of Section 6(a)(i)(B).

        (b)    Death.    If the Executive's employment is terminated by reason
of the Executive's death, this Agreement shall terminate without further
obligations to the Executive's legal representatives under this Agreement other
than for payment of the Accrued Obligations and the timely payment or provision
of Other Benefits. All Accrued Obligations shall be paid to the Executive's
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the Date of Termination. Anything in this Agreement to the contrary
notwithstanding, the Executive's family shall be entitled to receive benefits at
least equal to the most favorable benefits provided by the Corporation and any
of its affiliated companies to surviving families of peer executives of the
Corporation and such affiliated companies under such plans, programs, practices
and policies relating to family death benefits, if any, as in effect at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive's family, as in effect at any
time on the date of Executive's death with respect to other peer executives of
the Corporation and its affiliated companies and their families.

        (c)    Disability.    If the Executive's employment is terminated by
reason of the Executive's Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for payment of Accrued Obligations and the timely payment or provision of
Other Benefits. All Accrued Obligations shall be paid to the Executive in a lump
sum in cash within 30 days of the Date of Termination. With respect to the
provision of Other Benefits, the term Other Benefits as utilized in this
Section 6(c) shall include, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Corporation and
its

8

--------------------------------------------------------------------------------




affiliated companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect generally with respect to other peer executives and their
families at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive and/or the Executive's
family, as in effect at any time thereafter generally with respect to other peer
executives of the Corporation and its affiliated companies and their families.

        (d)    Cause; Other than for Good Reason.    If the Executive's
employment shall be terminated for Cause during the Employment Period, this
Agreement shall terminate without further obligations other than the obligation
to pay to the Executive Annual Base Salary through the Date of Termination plus
the amount of any compensation previously deferred by the Executive, in each
case to the extent theretofore not paid. If the Executive terminates employment
during the Employment Period, excluding a termination for Good Reason, this
Agreement shall terminate without further obligations to the Executive, other
than for Accrued Obligations and the timely payment or provision of Other
Benefits. In such case, all Accrued Obligations shall be paid to the Executive
in a lump sum in cash within 30 days of the Date of Termination.

        7.    Non-exclusivity of Rights.    Except as otherwise provided in
Sections 6(a)(i)(B), 6(a)(ii) and 6(a)(iii) of this Agreement, nothing in this
Agreement shall prevent or limit the Executive's continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Corporation or any of its affiliated companies and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any stock option or other agreements with
the Corporation or any of its affiliated companies. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan
or program of the Corporation or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan or program.

        8.    Full Settlement.    The Corporation's obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Corporation may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and, except as provided in Section 6(a)(ii) of this Agreement, such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Corporation agrees to pay, to the full extent permitted by law, all legal fees
and expenses which the Executive may reasonably incur in good faith as a result
of any contest (regardless of the outcome thereof) by the Corporation, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest, on any delayed
payment at the applicable Federal rate provided for in Section 7872(f)(2)(A) of
the Internal Revenue Code of 1986, as amended (the "Code").

        9.    Certain Additional Payments by the Corporation.    

(a)Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any Payment would be subject to the Excise Tax, then
the Executive shall be entitled to receive an additional payment (the "Gross-Up
Payment") in an amount such that, after payment by the Executive of all taxes
(and any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. The Corporation's obligation to make Gross-Up
Payments under this Section 9 shall not be conditioned upon the Executive's
termination of employment.

9

--------------------------------------------------------------------------------

(b)Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by a nationally recognized
certified public accounting firm (the "Accounting Firm"). The Accounting Firm
shall provide detailed supporting calculations both to the Corporation and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment or such earlier time as is requested by the
Corporation. In no event shall the Accounting Firm be an accounting firm serving
as accountant or auditor for the individual, entity or group effecting the
Change of Control. All fees and expenses of the Accounting Firm shall be borne
solely by the Corporation. Any Gross-Up Payment, as determined pursuant to this
Section 9, shall be paid by the Corporation to the Executive within 5 days of
the receipt of the Accounting Firm's determination. Any determination by the
Accounting Firm shall be binding upon the Corporation and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by the Corporation
should have been made (the "Underpayment"), consistent with the calculations
required to be made hereunder. In the event the Corporation exhausts its
remedies pursuant to Section 9(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Corporation to or for the benefit of the Executive.

(c)The Executive shall notify the Corporation in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Corporation of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Corporation of the
nature of such claim and the date on which such claim is requested to be paid.
The Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which the Executive gives such notice to the
Corporation (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Corporation notifies the Executive in
writing prior to the expiration of such period that the Corporation desires to
contest such claim, the Executive shall:

        A. give the Corporation any information reasonably requested by the
Corporation relating to such claim,

        B. take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation,

        C. cooperate with the Corporation in good faith in order effectively to
contest such claim, and

        D. permit the Corporation to participate in any proceedings relating to
such claim;

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest, and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation on the foregoing provisions of this
Section 9(c), the Corporation shall control all proceedings taken in connection
with such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of the Executive and direct the Executive to sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination

10

--------------------------------------------------------------------------------


before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Corporation shall determine; provided,
however, that, if the Corporation pays such claim and directs the Executive to
sue for a refund, the Corporation shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties) imposed with respect to such payment or with respect to
any imputed income in connection with such payment; and provided, further, that
any extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Corporation's control of the contest shall be limited to issues with respect to
which the Gross-Up Payment would be payable hereunder, and the Executive shall
be entitled to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.

(d)If, after the receipt by the Executive of a Gross-Up Payment or payment by
the Corporation of an amount on the Executive's behalf pursuant to Section 9(c),
the Executive becomes entitled to receive any refund with respect to the Excise
Tax to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Corporation's complying with the requirements of
Section 9(c), if applicable) promptly pay to the Corporation the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Corporation of an amount on the
Executive's behalf pursuant to Section 9(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Corporation does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

(e)Notwithstanding any other provision of this Section 9, the Corporation may,
in its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding.

        (f)    Definitions.    The following terms shall have the following
meanings for purposes of this Section 9.

        A. "Excise Tax" shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

        B. A "Payment" shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

        10.    Confidential Information.    (a) The Executive shall not, without
the prior written consent of the Corporation, divulge, disclose or make
accessible to any other person, firm, partnership or corporation or other entity
any Confidential Information (as defined in Section 10(b) below) pertaining to
the business of the Corporation or its affiliated companies except (i) while
employed by the Corporation or its affiliated companies in the business of and
for the benefit of the Corporation or its affiliated companies or (ii) when
required to do so by a court of competent jurisdiction, by any governmental
agency having supervisory authority over the business of the Corporation or its
affiliated companies, or by any administrative body or legislative body
(including a committee thereof) with purported or apparent jurisdiction to order
the Executive to divulge, disclose or make accessible such information.

(b)For the purposes of this Agreement, Confidential Information shall mean all
nonpublic information concerning the business of the Corporation and its
affiliated companies, including products, customer lists, financial information
and marketing plans and strategies. Confidential

11

--------------------------------------------------------------------------------

Information does not include the information that is, or becomes, available to
the public, unless such availability occurs through a breach by the Executive of
the provisions of this Section.

(c)In no event shall an asserted violation of the provisions of this Section 10
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.


        11.    Successors.    (a) This Agreement is personal to the Executive
and without the prior written consent of the Corporation shall not be assignable
by the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive's legal representatives.

(b)This Agreement shall inure to the benefit of and be binding upon the
Corporation and its successors.

(c)Any parent company or successor to all or substantially all of the business
and/or assets of the Corporation (whether direct or indirect, by purchase,
merger, consolidation or otherwise) shall, by an agreement in form and substance
satisfactory to the Executive, guarantee and agree to cause the performance of
this Agreement, in each case, in the same manner and to the same extent as the
Corporation would be required to perform if no such succession had taken place.
"Corporation" means the Corporation as hereinbefore defined and any successor to
its business and/or assets as aforesaid that assumes and agrees to perform this
Agreement by operation of law or otherwise.

        12.    Miscellaneous.    (a) This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

(b)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:


  If to the Executive:   «Fname» «Mid» «Lname»
Providian Financial Corporation
201 Mission Street
San Francisco, California 94105  
If to the Corporation:
 
Providian Financial Corporation
201 Mission Street
San Francisco, California 94105
Attention: Vice Chairman, Human Resources


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d)The Corporation may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

12

--------------------------------------------------------------------------------

(e)The Executive's failure to insist upon strict compliance with any provision
of this Agreement or the failure to assert any right that the Executive may have
hereunder, including without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Sections 5(c)(i) through 5(c)(v), shall
not be deemed to be a waiver of such provision or any other provisions hereof.

(f)All references to sections of the Code shall be deemed to refer to
corresponding sections of any successor federal income tax statute.

(g)This Agreement contains the entire understanding of the Corporation and the
Executive and supersedes any prior agreements between the Executive and the
Corporation with respect to the subject matter hereof, including without
limitation any Change of Control Employment Agreements previously entered into
by the Executive, the Corporation, and any affiliated entities of the
Corporation.

(h)The Executive and the Corporation acknowledge that the employment of the
Executive by the Corporation and its affiliated companies is "at will", and,
prior to the Effective Date, may be terminated by either the Executive or the
Corporation or such affiliated companies at any time, with or without cause, in
which case the Executive shall have no further rights under this Agreement. From
and after the Effective Date, except as specifically provided herein, this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof.

        IN WITNESS WHEREOF, the Executive has hereunto set his hand and,
pursuant to the authorization from its Board of Directors, the Corporation has
caused these presents to be executed in its name on its behalf, all as of the
date and year first above written.

    PROVIDIAN FINANCIAL CORPORATION
 
 


--------------------------------------------------------------------------------

Name: Richard A. Leweke
Title: Vice Chairman and Chief Human Resources Officer
 
 
EXECUTIVE
 
 


--------------------------------------------------------------------------------

Name: «Fname» «Mid» «Lname»

13

--------------------------------------------------------------------------------


Schedule
Change of Control Employment Agreements


        Each of the executive officers of the registrant executed a Change of
Control Employment Agreement dated as of January 27, 2004 and substantially
identical to the form of Change of Control Employment Agreement filed as
Exhibit 10.2 to the registrant's Annual Report on Form 10-K for the year ended
December 31, 2003, except that:

(a)the Change of Control Employment Agreement executed by John Botcheller does
not contain the following provision in Section 5(c):

Anything in this Agreement to the contrary notwithstanding, a termination by the
Executive for any reason pursuant to a Notice of Termination given during the
30-day period immediately following the first anniversary of the Effective Date
shall be deemed to be a termination for Good Reason for all purposes of this
Agreement.

(b)the number set forth in clause (1) in the first line in each of subparagraphs
B. and C. in Section 6(a)(i) and in the first line of Section 6(a)(ii) is as set
forth below:


Executive Officer


--------------------------------------------------------------------------------

  Sections 6(a)(i)B. and C. and 6(a)(ii)

--------------------------------------------------------------------------------


John Botcheller
 
One
Chaomei Chen
 
Three
Susan G. Gleason
 
Three
Richard A. Leweke
 
Three
Ellen Richey
 
Three
Anthony F. Vuoto
 
Three
Warren Wilcox
 
Three

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.2



Form of Change of Control Employment Agreements
CHANGE OF CONTROL EMPLOYMENT AGREEMENT
Schedule Change of Control Employment Agreements
